Exhibit 10.20

 

Picture 2 [wts20161231ex10205517d001.jpg]

 

 

 

 

 

815 Chestnut Street • North Andover, MA • 01845-6098 • Tel. (978) 688-1811

 

 

August 10, 2016

 

Debra Ogston

Andover, MA

 

Dear Debra:

 

In connection with the termination of your employment with Watts Water
Technologies, Inc. (“Watts” or the “Company”) on August 10, 2016, the Company is
offering to provide you a severance benefit if you satisfy the eligibility
requirements described in the “Description of Severance Benefit” attached to
this letter agreement as Attachment A.  In order to receive the severance
benefits, you must sign and return this letter agreement within the specified
deadline and you must not revoke the letter agreement.  Please return the signed
agreement to Brian Davis (by hand at 815 Chestnut Street, North Andover, MA
01845, or by email at brian.davis@wattswater.com by August 31, 2016.  By signing
and returning this letter agreement, and not revoking your acceptance, you will
be agreeing to the terms and conditions set forth in the numbered paragraphs
below, including the release of claims set forth in Paragraph 3.  Therefore, you
are advised to consult with an attorney before signing this letter agreement,
and you have been given twenty-one (21) days to do so.  If you sign this letter
agreement, you may change your mind and revoke your agreement during the seven
(7) day period after you have signed it.  If you do not so revoke, this letter
agreement will become a binding agreement between you and the Company upon the
expiration of the seven (7) day revocation period.

 

If you choose not to sign and return this letter agreement by August 31,
2016, or if you timely revoke your acceptance in writing, you will not receive
any severance benefits from the Company.  You will, however, receive payment on
your Termination Date for any wages and unused vacation time accrued through the
Termination Date (as defined below).  Also, regardless of signing this letter
agreement, you may elect to continue receiving group sponsored health insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.  All premium costs
for “COBRA” shall be paid by you on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation.  You should consult the
COBRA materials to be provided by the Company for details regarding these
benefits.  All other benefits, including life insurance and long-term disability
insurance, will cease upon your Termination Date. 

 

As set out in the Company’s Second Amended and Restated 2004 Stock Incentive
Plan, the unvested portion of all stock option grants will be cancelled and all
unvested shares of restricted stock will be forfeited to the Company on the
Termination Date (as defined below).  Under the Second Amended and Restated 2004
Stock Incentive Plan, you have six (6) months from your Termination Date to
exercise any vested portion of your option grants.  Any portion of the vested
option grants that are not exercised by this deadline will be forfeited.







--------------------------------------------------------------------------------

 

Page | 2/14

Debra Ogston

August 10, 2016

 

 

Pursuant to the terms of the Management Stock Purchase Plan, your non-vested
restricted stock units (RSUs) will be cancelled on the Termination Date and you
will receive a cash payment equal to the number of such non-vested RSUs
multiplied by the lesser of (a) 67% of the fair market value of the Company’s
Class A Common Stock on the date the RSUs were purchased plus simple interest
per annum on such amount at the one-year U.S. Treasury Bill rate (as published
in the Wall Street Journal) in effect on the purchase date and each anniversary
thereof, or (b) the fair market value of the Class A Common Stock on the
Termination Date. Your vested RSUs will be converted to shares of the Company’s
Class A Common Stock and issued to you.  As a result of the American Jobs
Creation Act of 2004, the distribution of this cash payment for any unvested
RSUs and the issuance of the shares underlying your vested RSUs cannot be made
until at least six months after the Termination Date.    

 

No additional options or stock grants will be issued prior to your Termination
Date.

 

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
within the seven (7) day period:

 

1.



Termination Date: Your effective date of termination from the Company will be
August 10, 2016 (the “Termination Date”). As of the Termination Date, your
salary will stop, and any entitlement you have or might have under a
Company-provided benefit plan, program, contract or practice will terminate,
except as required by federal or state law, or as otherwise described in
Attachment A.

 

2.



Description of Severance Benefit: The severance benefit paid to you if you
timely sign and return this letter agreement and do not revoke your acceptance
is described in the “Description of Severance Benefit” attached as Attachment A
(the “severance benefit”).  In connection with the severance benefit provided to
you pursuant to this letter agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such severance benefit
under applicable law.  You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
severance benefit set forth in Attachment A.

 

3.



Release: This section of the letter agreement is a release of legal claims.  In
this section, you are agreeing to release all legal claims against the Company
and the other releasees defined below that arise up to the date you sign the
letter agreement.  Please carefully review this section with your attorney, or
other trusted advisor, and do not sign this document unless you understand what
this section says.

 

(a)



In exchange for the amounts and benefits described in Attachment A, which are in
addition to anything of value to which you are entitled to receive, you and







--------------------------------------------------------------------------------

 

Page | 3/14

Debra Ogston

August 10, 2016

 

 

your representatives, agents, estate, heirs, successors and assigns, absolutely
and unconditionally release, remiss, discharge, indemnify and hold harmless the
Company Releasees , from any and all legally waivable claims that you have
against the Company Releasees.  Other than as permitted in Paragraph 3(d) below,
this means that by signing this letter agreement, you are agreeing not to bring
a legal action against the Company Releasees for any type of waivable claim
arising from conduct that occurred any time in the past and up to and through
the date you sign this document.   Company Releasees is defined to include the
Company, and/or any of its respective parents, subsidiaries or affiliates,
predecessors, successors or assigns, as well as their respective current and/or
former directors, shareholders/stockholders, officers, employees, attorneys
and/or agents, all both individually and in their official capacities.

 

(b)



This release includes, but is not limited to, any waivable claims you have
against the Company Releasees based on conduct that occurred any time in the
past and up to and through the date you sign this letter agreement that arises
from any federal, state or local law, regulation or constitution dealing with
either employment, employment benefits or employment discrimination. By way of
example, this release includes the  laws or regulations concerning
discrimination on the basis of race, color, creed, religion, age, sex, sex
harassment, sexual orientation, gender identity, national origin, ancestry,
genetic carrier status, handicap or disability, veteran status, any military
service or application for military service, retaliation, or any other category
protected under federal, state, or local law.  This release also includes any
claim you may have against the Company Releasees for breach of contract, whether
oral or written, express or implied; any tort claims;  (such as claims for
wrongful discharge, tortious interference with contractual relations, emotional
distress, and defamation); any claims for equity or employee benefits of any
other kind; or any other legally waivable statutory and/or common law claims.

 

(c)



For avoidance of doubt, by signing this letter agreement you are agreeing not to
bring any waivable claims against the Company Releasees (other than as permitted
in Paragraph 3(d) below) under the following nonexclusive list of discrimination
and employment statutes:  Title VII of the Civil Rights Act of 1964, The Age
Discrimination In Employment Act of 1967, The Americans With Disabilities Act,
The ADA Amendments Act, The Equal Pay Act, The Lilly Ledbetter Fair Pay Act, the
Family and Medical Leave Act, The Worker Adjustment and Retraining Notification
Act (“WARN”), The Rehabilitation Act of 1973, The Genetic Information
Nondiscrimination Act of 2008, The Fair Credit Reporting Act, The Employee
Retirement Income Security Act (“ERISA”), Executive Order 11246, and Executive
Order 11141, Section 806 of the Corporate and Criminal Fraud Accountability Act
of 2002, The Massachusetts Fair Employment Practices Law (M.G.L. ch. 151B), The
Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, The
Massachusetts Privacy Statute, the Massachusetts Parental Leave Act, The







--------------------------------------------------------------------------------

 

Page | 4/14

Debra Ogston

August 10, 2016

 

 

Massachusetts Small Necessities Leave Act, The Massachusetts Labor and
Industries Act, The Massachusetts Civil Rights Act, and all other federal, state
and local laws, all as amended.  You are also agreeing to release the Company
Releasees from any and all wage and hour related claims to the maximum extent
permitted by federal and state law.  This release of legal claims includes any
wage and hour related claims  arising out of or in any way connected with your
employment with the Company, including but not limited to  claims under the Fair
Labor Standards Act, the Massachusetts Payment of Wages Act (Massachusetts
General Laws Chapter 149 section 148 and 150), Massachusetts Overtime
regulations (Massachusetts General Laws Chapter 151 section 1A and 1B) and Meal
Break regulations (Massachusetts General Laws Chapter 149 sections 100 and 101) 
and any other claims under any federal, state or local law for unpaid or delayed
payment of wages, overtime, bonuses, commissions, incentive payments or
severance, missed or interrupted meal periods, interest,  attorneys’ fees,
costs, expenses, liquidated damages, treble damages  or damages of any kind to
the maximum extent permitted by law.

 

(d)



This release does not include any claim under the workers compensation or
unemployment compensation statutes or any other claim, which, as a matter of
law, cannot be released by private agreement.  Also, this letter agreement is
not intended to affect the rights and responsibilities of government agencies
such as the Equal Employment Opportunity Commission (the “EEOC”), the National
Labor Relations Board (the “NLRB”) or any federal, state or local agency, to
enforce the laws within their jurisdiction. This means that by signing this
letter agreement, you may still exercise your protected right to file a charge
with, or participate in an investigation or proceeding conducted by, the EEOC,
the NLRB, or any other federal, state, or local government entity.,
Notwithstanding the foregoing, you agree that if the EEOC, the NLRB, or any
other federal, state or local government entity commences an investigation or
other legal action on your behalf, you specifically waive and release your right
to recover, if any, monetary damages or other benefits or recovery arising from
the governmental action.

 

(e)



You agree that, by virtue of the Company's promises and agreements as set forth
in this letter agreement, you have received fair economic value for any and all
potential claims or causes of action you may have against the Company Releasees,
and that you are not entitled to any other damages or relief.  Accordingly, you
covenant and agree that you will not file suit seeking to recover any further
damages or relief personal to you against any Company Releasee, or seek or
accept any further economic recovery or relief personal to you against any
Company Releasee, based upon any matter or event existing as of the date of this
letter agreement.  While nothing in this letter agreement precludes you from
filing any claim or charge which, as a matter of law, cannot be waived or
released by private agreement, you nonetheless acknowledge that you have
obtained maximum economic benefit by virtue of the consideration in







--------------------------------------------------------------------------------

 

Page | 5/14

Debra Ogston

August 10, 2016

 

 

Section 2 for any claims, waivable or not, and you will not seek further
economic recovery in the future. 

 

(f)



As a material term of this letter agreement, you attest that you have given the
Company written notice of any and all concerns you may have regarding suspected
ethical or compliance issues or violations on the part of the Company or any of
the Company Releasees. 

 

 

4.



Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967:  Since you are 40 years of age or older, you are being informed that you
have or may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

 

(a)



in consideration for the amounts described in Attachment A to this letter
agreement, which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA you might have
against the Company Releasees to the extent such rights and/or claims arose
prior to the date this letter agreement was executed;

 

(b)



you understand that rights or claims under the ADEA that may arise after the
date this letter agreement is executed are not waived by you;

 

(c)



you are advised to consider the terms of this letter agreement carefully and
consult with or seek advice from an attorney of your choice or any other person
of your choosing prior to executing this letter agreement;

 

(d)



you have carefully read and fully understand all of the provisions of this
letter agreement, and you knowingly and voluntarily agree to all of the terms
set forth in this letter agreement; and

 

(e)



in entering into this letter agreement you are not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document. 

 

5.



Period for Review and Consideration of Agreement:

 

(a)



You acknowledge that you were informed and understand that you have twenty-one
(21) days to review this letter agreement and consider its terms before signing
it.

 

(b)



The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this letter agreement.

 







--------------------------------------------------------------------------------

 

Page | 6/14

Debra Ogston

August 10, 2016

 

 

6.



Non-Disclosure and Confidential Information: Unless compelled by law, you agree
that you will keep confidential all non-public information concerning the
Company or any of the Company Releasees that you acquired during the course of
your employment with the Company and all developments and inventions.  You
further agree to comply with any obligations regarding confidential information,
non-solicitation, non-competition and inventions set forth in any agreements
previously entered into by you with the Company or its predecessors. Such
provisions and obligations shall remain in effect notwithstanding this letter
agreement and the ending of your employment.  You acknowledge that during the
course of your employment with the Company you have acquired knowledge of,
and/or had access to, trade secrets, as well as confidential and proprietary
information of the Company and of third parties which is subject to
confidentiality and other agreements by and between the Company and those third
parties (such trade secrets of the Company and such confidential and proprietary
information of third parties is herein collectively referred to as
“(“Confidential Information”).  Such Confidential Information includes, but is
not limited to: financial and pricing information; business, research, and new
product plans and strategies; patent applications and invention disclosures;
yields, designs, efficiencies, and capacities of production methods, processes,
facilities and systems at the Company and its contractors; customer and vendor
lists, key contacts, habits, and product and purchasing plans of customers;
marketing information, plans and strategies; existing and anticipated agreements
with customers, vendors, and other third parties; product design and related
information; information regarding Company employees, their projects, and their
salaries, benefits and other personnel information.  You agree that you will not
use or disclose to others any Confidential Information.  If you are personally
served with a lawfully issued subpoena or other compulsory legal process that
requires you to provide testimony or produce documents about Confidential
Information, you must promptly notify the Company’s General Counsel at least 10
days prior to the return date (or as soon as practicable in the event ten days
notice is not practicable) so that the Company may decide whether to seek relief
from a Court or issuing forum.  If the Court or issuing forum orders you to
testify or produce documents, you are permitted to do so but may only reveal
Confidential Information in a manner that will preserve the confidential nature
of the information.  Nothing herein is intended to or shall preclude you from
cooperating with the Securities and Exchange Commission, the Department of
Labor, the EEOC, the NLRB or any federal, state, or local government agency. 

 

7.



Non-Competition and Non-Solicitation: For purposes of this section, “Company”
shall include the Company and any of its parents, subsidiaries or
affiliates.  In your employment with the Company, you have developed or helped
develop, had access to and learned significant secret, confidential, and
proprietary information relating to the business of the Company.  In addition,
you have been provided with intimate







--------------------------------------------------------------------------------

 

Page | 7/14

Debra Ogston

August 10, 2016

 

 

knowledge regarding the Company’s technology, products, services, systems,
methods, and operations.

 

You also acknowledge that the Company has invested substantial resources and
time to developing the technology, products, services, systems, methods, and
operations, all of which are highly valuable assets to the Company.  You agree
that the Company has spent and will continue to spend substantial effort, time,
and resources in developing and protecting its technology, products, services,
systems, methods, and operations, and relationships with its customers and
vendors.  You also agree that the Company’s competitors would obtain an unfair
advantage if you were to disclose the Company’s Confidential Information (as
defined above) to a competitor, used it on a competitor’s behalf, or if you were
able to exploit the relationships you developed in your role with the Company to
solicit business on behalf of a competitor.  Accordingly, you agree that:

 

(a)



You shall not, either alone or in association with others, for a period of
twelve (12) months after the termination of your employment, directly or
indirectly, on your own behalf, or as an employee, representative or agent of a
third party, by ownership or any type of interest in any business enterprise, or
by any other means whatsoever, engage in any business competitive with the
Company’s products, or those of its parents, subsidiaries, or affiliates
(collectively, a “Competitor’s Business”), or become associated with or render
services to a Competitor’s Business.   Mere ownership as a passive investor of
not more than five percent (5%) of the securities of a corporation or other
business enterprise shall not be deemed control of or an association with such
corporation or enterprise for purposes of or otherwise violate the terms of this
letter agreement.

 

(b)



You shall not, either alone or in association with others, for a period of
twelve (12) months after termination of your employment, directly or indirectly,
call upon or solicit any Company customer, or those of its parents,
subsidiaries, or affiliates, for business that is competitive with the Company’s
business, nor shall you permit a Competitor’s Business controlled directly or
indirectly by you to do so. 

 

(c)



You shall not, either alone or in association with others, for a period of
twelve (12) months after termination of your employment, directly or indirectly
solicit, induce or attempt to induce, any employee or independent contractor of
the Company, or those of its parents, subsidiaries, or affiliates, to terminate
his or her employment or other engagement, or hire or attempt to hire as an
employee, or engage or attempt to engage as an independent contractor, any
person who is employed or otherwise engaged by the Company, or any of its
parents, subsidiaries, or affiliates, at any time while you were employed by the
Company; provided, that this provision shall not apply to the solicitation,
hiring or other engagement of any individual whose employment or other
engagement with the Company has been terminated for a period of six (6) months
or longer







--------------------------------------------------------------------------------

 

Page | 8/14

Debra Ogston

August 10, 2016

 

 

nor general advertising not directed specifically at any of the prohibited
individuals.

 

You may serve on the Board of any public or private company or as a manager of
any limited partnership provided that the company or partnership is not a
Competitor’s Business. 

 

You agree that these restrictions are reasonable, no greater than what is
required to protect the Company’s legitimate interests with respect to trade
secrets, confidential information and customers, and customer relationships, and
do not impair or prevent you from earning a living.

 

It is the intention of the parties to restrict your activities only to the
extent necessary for the protection of the Company’s legitimate business
interests.  To the extent that this Paragraph of this letter agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any respect or to any extent, the Paragraph shall not be rendered invalid,
but instead shall be automatically amended for such lesser term or to such
lesser extent, or in such other degree, as may grant the Company the maximum
protection and restrictions on your activities permitted by applicable law in
such circumstances.  The non-competition and non-solicitation obligations
contained in this letter agreement shall be extended by the length of time
during which you shall have been in breach of any of said provisions.

 

If you violate the provisions of any of the preceding sections of this
Paragraph, you shall continue to be bound by the restrictions set forth in such
section until the period equal to the period of restriction has expired without
any violation.

 

8.



Return of Company Property: You confirm that you have returned to the Company in
good working order (including all copies thereof) all keys, files, records,
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones and pagers), Company
identification, Company proprietary and confidential information and any other
Company-owned property in your possession or control and have left intact all
electronic Company documents, including, but not limited to, those that you
developed or helped to develop during your employment.  You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company’s name,
including, but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts. 

 

9.



Payment of Business Expenses and All Other Compensation: You acknowledge that
you have been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of your employment and that no other
reimbursements are owed to you.  You further acknowledge that you have received
payment in full for all services rendered in conjunction with your employment by







--------------------------------------------------------------------------------

 

Page | 9/14

Debra Ogston

August 10, 2016

 

 

the Company and that no other compensation is owed to you, except as provided
herein.

 

10.



Cooperation: You agree to make yourself reasonably available upon reasonable
notice from the Company or its attorneys to provide testimony as a witness
through declarations, affidavits, depositions or at a hearing or trial, and to
work with the Company in preparation for such event, and to cooperate with any
other reasonable request by the Company in connection with the investigation,
defense or prosecution of any mediation, arbitration, administrative hearing,
lawsuit, or other legal proceeding to which the Company is or may be a party,
either currently pending or filed after the Termination Date.  If the Company so
requests your cooperation in connection with any legal matter, then the Company
agrees to pay for any reasonable out-of-pocket expenses, such as economy class
airfare or lodging, that you incur in connection with assisting the Company,
provided you notify the Company in advance of what your reasonable expenses are
expected to be and receive prior written approval from the Company for such
expenses.

 

11.



Non-Disparagement: Other than as permitted in Paragraph 3(d), you understand and
agree that as a condition for payment to you of the severance benefit, you shall
not make any false, disparaging or derogatory statements in public or private to
any person, entity or media outlet regarding the Company or the Company
Releasees, or about the Company’s or the Company Releasees’ business affairs,
practices, products, services, and financial condition.  The provisions in this
Section do not prohibit you from communicating with the Securities and Exchange
Commission, the Department of Labor, the EEOC, the NLRB, or any government
agency.

 

12.



Amendment: This letter agreement shall be binding upon the parties and may not
be abandoned, supplemented, changed or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by a duly authorized representative of the parties hereto.  You may not
assign any of your rights or delegate any of your duties under this letter
agreement.  The rights and obligations of the Company will inure to the benefit
of the Company’s successors and assigns.

 

13.



Waiver of Rights: No delay or omission by the Company in exercising any right
under this letter agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar to or waiver
of any right on any other occasion.

 

14.



Validity: Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.







--------------------------------------------------------------------------------

 

Page | 10/14

Debra Ogston

August 10, 2016

 

 

15.



Confidentiality: Other than as permitted in Paragraph 3(d) above, you understand
and agree that the terms and contents of this letter agreement, and the contents
of the negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you, your agents and your representatives and none
of the above shall be disclosed except to the extent required by federal or
state law or as otherwise agreed to in writing by an authorized agent of the
Company.  The provisions in this Section do not prohibit you from communicating
with the Securities and Exchange Commission, the Department of Labor, the EEOC,
the NLRB, or any government agency. 

 

16.



Nature of Agreement: You understand and agree that this letter agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

 

17.



Voluntary Assent: You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this letter agreement, and that you fully understand the meaning and intent
of this letter agreement.  You state and represent that you have had an
opportunity to discuss fully and review the terms of this letter agreement,
including Attachment A, with an attorney.  You further state and represent that
you have carefully read this letter agreement, including Attachment A,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign your name of your own free act.

 

18.



Applicable Law and Consent to Jurisdiction: This letter agreement shall be
interpreted and construed by the laws of the Commonwealth of Massachusetts,
without regard to conflict of laws provisions.  You hereby irrevocably submit to
and acknowledge and recognize the jurisdiction of the courts of the Commonwealth
of Massachusetts, or if appropriate, a federal court located in the Commonwealth
of Massachusetts (which courts, for purposes of this letter agreement, are the
only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this letter agreement or
the subject matter hereof.

 

19.



Relief:  You acknowledge that any violation of the confidentiality, non-compete,
or non-solicitation provisions of this letter agreement at Paragraphs 6 and 9
above would result in irreparable injury to the Company.  Accordingly, in
addition to, and not in lieu of, all other rights and remedies available to the
Company, it shall be automatically entitled to a temporary restraining order and
a temporary or preliminary injunction and to obtain all other available
equitable remedies including a permanent injunction in order to restrain and
enjoin any breach of the confidentiality or non-solicitation provisions in this
letter agreement.  The exercise of the Company's right to obtain injunctive
relief for any actual or threatened damage or injury caused by you shall not
prejudice its right to seek and obtain damages, as further referenced in
Paragraph 20, herein.







--------------------------------------------------------------------------------

 

Page | 11/14

Debra Ogston

August 10, 2016

 

 

20.



Enforcement and Consequences of Breach Other than as permitted in Paragraph 3(d)
above, you agree that if you assert any claim against the Company or any of the
other Company Releasees in violation of the  release and waiver in Paragraph 3,
or if the Company incurs and/or seeks redress for any violation by you of the
letter agreement, you promise and agree to pay all costs, court costs, fees and
expenses, including actual attorney’s fees, incurred by the Company, and/or any
Company Releasees, to enforce this letter agreement and/or recover and collect
damages for any violation, whether or not litigation is commenced.  However,
nothing in this letter agreement will interfere with your right to challenge the
enforceability of this letter agreement’s release of claims under the ADEA, and
you shall not be required to tender back payments made to you nor will you be
liable for the costs and attorneys’ fees that the Company and other Company
Releasees incur in connection with a challenge by you of the foregoing release
of claims under the ADEA.

 

21.



Cessation and Repayment of Severance Benefit:  By signing below, you are
acknowledging and agreeing that if you breach any of the provisions of this
letter agreement, including if you fail to comply with the confidentiality,
non-competition, and/or non-solicitation obligations owed to the Company as
referenced in Paragraphs 6 and 7 above, and/or if it is subsequently determined
that you violated the law in your former role as an employee of the Company
and/or the Company is sued or incurs the cost of resolving and/or settling a
matter as a result, the Company has the option to cease paying the balance of
any unpaid severance benefit to you.  In addition, under the foregoing
circumstances and upon demand from the Company, you will be obligated to repay
any amounts already paid to you by the Company under this letter agreement.  You
acknowledge and agree that the Company's actions in ceasing payment will not
constitute a breach of this letter agreement, that you will remain bound by the
release and waiver provisions set out in Paragraphs 3 and 4 above and that the
Company may pursue all other available legal and equitable remedies against you,
including, but not limited to, enforcement of your confidentiality and/or
non-solicitation obligations.

 

22.



Entire Agreement: This letter agreement, including Attachment A, contains and
constitutes the entire understanding and agreement between the parties hereto
with respect to your severance benefit and the settlement of claims against the
Company, except as provided in Paragraph 6 above, and cancels all previous oral
and written negotiations, agreements, commitments and writings in connection
therewith. 

 

23.



Effective Date:  You may revoke this letter agreement for a period of seven (7)
days after signing it.  In order to revoke the letter agreement, you must submit
a written notice of revocation to Brian Davis (by hand at 815 Chestnut Street,
North Andover, MA 01845, or by email at brian.davis@wattswater.com. This written
notice may be sent by email or hand-delivery.  The written notice must be
received by Brian Davis no later than the close of business on the seventh day
from the date you signed this letter agreement. The letter agreement will not
become effective or enforceable,







--------------------------------------------------------------------------------

 

Page | 12/14

Debra Ogston

August 10, 2016

 

 

and no payments will be made, until this revocation period has expired
(“Effective Date”) without being exercised.

 

If you have any questions about the matters covered in this letter agreement,
please call Brian Davis at 978-689-6080.

 

Very truly yours,

 

Watts Water Technologies

 

 

 

 

By:

 /s/ Robert J. Pagano, Jr.

 

 

Name:

Robert J. Pagano, Jr.

 

Title:

President and Chief Executive Officer

 

I hereby agree to the terms and conditions set forth above and in Attachment A. 
I have been given at least twenty-one (21) days to consider this letter
agreement (including Attachment A), and I have chosen to execute this on the
date below.  I have been advised to consult an attorney before signing this
letter agreement.  I acknowledge that I have not relied on any representation or
statement other than those contained in this letter agreement.  I intend that
this letter agreement will become a binding agreement between the Company and me
if I do not revoke my acceptance in seven (7) days.

 

 

 

 

/s/ Debra J. Ogston

 

8/12/16

Debra Ogston

 

Date

 

To be returned by August 31, 2016.







--------------------------------------------------------------------------------

 

Page | 13/14

Debra Ogston

August 10, 2016

 

 

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

 

I, Debra Ogston, acknowledge that I was informed and understand that I have
21-days within which to consider the attached letter agreement, have been
advised of my right to consult with an attorney regarding this letter agreement
and have considered carefully every provision of this letter agreement, and that
after having engaged in those actions, I prefer to and have requested that I
enter into this letter agreement prior to the expiration of the 21-day period.

 

 

 

 

 

Dated: 8/12/16

    

/s/ Debra J. Ogston

 

 

Debra Ogston

 







--------------------------------------------------------------------------------

 

Page | 14/14

Debra Ogston

August 10, 2016

 

 

ATTACHMENT A

 

DESCRIPTION OF SEVERANCE BENEFIT

 

1. The Company will pay you $300,000.00, less all applicable taxes and
withholdings (the “Severance Pay”).  This total is the equivalent of 12 months
of your base salary.  In addition, the Company will pay a sum equaling the
monthly premium that you would have to pay for COBRA (29 U.S.C. § 1161 et seq.)
medical coverage (based on your coverage in effect as of your Termination Date)
times 12, less all applicable taxes and withholdings (the “COBRA Pay”).  Please
note that if the Company, in its sole discretion, subsequently determines that
all or some of its payment of the COBRA premiums are discriminatory under
Section 105(h) of the Internal Revenue Code, the COBRA Pay shall instead be paid
to you as additional severance pay.  Provided you sign, timely return and do not
revoke the letter agreement, the Severance Pay and COBRA Pay will be paid in one
lump sum in accordance with the Company’s normal payroll practices, but in no
event earlier than the eighth (8th) day after your execution of this letter
agreement. 

 

2. The Company will provide you with Career Transition Services through Lee
Hecht Harrison’s (LHH) six month “Professional Services Program” should you
choose to participate in these outplacement assistance services.  The use of the
outplacement services will be available to you immediately.   The cost of these
outplacement services will be paid by the Company directly to LHH in accordance
with the terms of the Company’s agreement with LHH.

 



--------------------------------------------------------------------------------